ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Optex Systems, Inc.                           )      ASBCA No. 58220
                                              )
Under Contract No. W52H09-06-D-0229           )

APPEARANCE FOR THE APPELLANT:                        Albert B. Krachman, Esq.
                                                      Blank Rome LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Lawrence P. Gilbert, JA
                                                     CPT Cali Y. Kim, JA
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The appeal has been settled and appellant has requested it be dismissed with
prejudice. Accordingly, it is dismissed from the Board's docket with prejudice.

       Dated: 13 January 2016




                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals



        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58220, Appeal of Optex Systems,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals